United States Court of Appeals
                        For the First Circuit

No. 09-1847

                   DAVID EDUARDO CASTAÑEDA-CASTILLO;
                  CARMEN JULIA DE LA CRUZ-CASTAÑEDA;
                         PIERA DINA CASTAÑEDA,

                              Petitioners,

                                    v.

                          ERIC H. HOLDER, JR.,
                    UNITED STATES ATTORNEY GENERAL,

                              Respondent.


                                  Before

                    Torruella, Ripple,* and Lipez,
                           Circuit Judges.



                           OPINION AND ORDER

                       Entered:   April 12, 2012


             Before this court is a motion for final judgment filed by

Petitioners David Eduardo Castañeda-Castillo ("Castañeda"), his

wife, and his daughter. We grant this motion over the government's

objection.    With this judgment, this court brings to an end a case

that has been pending for over eighteen years.




*   Of the Seventh Circuit, sitting by designation.
           The full history of this case can be found in the three

prior opinions of this court and one opinion of the United States

District   Court    for    the   District    of    Massachusetts.      See

Castañeda-Castillo v. Gonzáles, 464 F.3d 112 (1st Cir. 2006)

("Castañeda I"); Castañeda-Castillo v. Gonzáles, 488 F.3d 17 (1st

Cir. 2007) (en banc) ("Castañeda II"); United States v. Castañeda-

Castillo, 739 F. Supp. 2d 49 (D. Mass. 2010);         Castañeda-Castillo

v. Holder, 638 F.3d 354 (1st Cir. 2011) ("Castañeda IV").               We

recount the highlights here.         Castañeda is a former Peruvian

military officer who was accused of being part of a massacre in the

village of Accomarca (the "Accomarca massacre") in 1985, during

Peru's   conflict   with   the   Shining    Path   guerrilla   movement.

Castañeda IV, 638 F.3d at 357.       The Peruvian Senate Human Rights

Commission investigated the incident and found that, although

Castañeda commanded a unit in a larger force that was responsible

for the massacre, his unit was not involved.          Id.   Castañeda was

later tried before a Peruvian military court martial.            Id.   The

court martial acquitted Castañeda, and this decision was affirmed

by the Supreme Council of Military Justice, the court with the

highest jurisdiction over military justice matters in Peru.            See

Castañeda III, 739 F. Supp. 2d at 52.         Nevertheless, Castañeda's

name became associated with the massacre, and he and his family

began receiving death threats from Shining Path. Castañeda IV, 638

F.3d at 357-58.


                                   -2-
            Over the next several years, Shining Path -- a violent

Maoist insurgent group that "is among the world's most ruthless

guerrilla organizations," Castañeda I, 464 F.3d at 114 n.3 --

repeatedly attacked Castañeda and his family, in the process

killing a number of innocent bystanders. Castañeda IV, 638 F.3d at

58.   Castañeda and his family eventually fled to the United States

in 1991.    Id.   In 1993, Castañeda filed for asylum, naming his wife

and daughter as derivative applicants.          Id.   An Immigration Judge

("IJ") denied the application in 2004, and the Board of Immigration

Appeals ("BIA") affirmed in 2005.         Over the next five years, while

his appeals were pending, Castañeda sat in jail in custody of the

Department of Homeland Security ("DHS"); he was finally released on

bail in August 2010.      Id.

            In our first decision, we reversed the BIA's finding that

Castañeda had engaged in persecution, holding that it was not

supported by substantial evidence.         Castañeda I, 464 F.3d at 121-

26.   DHS then requested rehearing en banc, which we granted.               In

Castañeda II, the en banc court held that the so-called "persecutor

bar" requires that an asylum seeker have prior or contemporaneous

knowledge    that   the   effect   of   his    actions   is   to   assist   in

persecution.      See 488 F.3d at 21-22.      In light of this holding, we

remanded the case to the BIA to consider whether Castañeda was

credible in his testimony that he did not know of the Accomarca

massacre until after it had occurred.          Id. at 24-25.


                                    -3-
            Upon remand, the IJ again denied the application, holding

that: (1) Castañeda had not met his burden of proving that he was

not   a   persecutor;   (2)   he   had   not   demonstrated   that   he   was

persecuted on account of his membership in a particular social

group or for a political opinion; and (3) he did not have an

objectively reasonable fear of future persecution.            Castañeda IV,

638 F.3d at 359.    In May 2009, the BIA reversed the IJ as to point

(1), concluding that the persecutor bar did not apply, but upheld

the IJ's decision that Castañeda was materially ineligible for

asylum on grounds (2) and (3).           Id. at 359.   The thrust of the

BIA's argument was that Shining Path attacked Castañeda not because

he was a member of a specific group -- military officers who were

linked to the Accomarca massacre -- but rather out of "revenge" for

the massacre.    Id. at 362-63.

            Castañeda again petitioned this court for review in June

2009. We granted a stay of removal in July 2009 pending resolution

of the petition.        For reasons that were never made clear, the

government did not file the complete administrative record in the

case until November 2009. In March 2010 -- roughly seventeen years

after Castañeda's initial application had been filed, and after

Castañeda had spent over four years in jail -- the government asked

us to remand the case to the BIA yet again.         The government sought

remand because it had recently decided to commence extradition

proceedings against Castañeda in response to a request by the


                                     -4-
Peruvian government in 2008.          Id. at 359.1       The government also

requested a remand to the BIA for further consideration in light of

Sompotan v. Mukasey, 533 F.3d 63 (1st Cir. 2008), despite the fact

that Sompotan simply re-stated well-settled law and pre-dated the

BIA's     most    recent   decision   in    this   case.     We   denied   the

government's request for a remand and proceeded to consider the

merits of Castañeda's asylum claim -- a topic the government did

not address in its briefing to this court.           Castañeda IV, 638 F.3d

at 362.

             In Castañeda IV, we remanded the case to the BIA with

instructions to consider whether military officers linked to the

massacre comprised a social group upon which an asylum claim could

be based.        Id. at 363.   In addition, in light of the "unusually

prolonged and convoluted history of this case," we took the

extraordinary step of retaining jurisdiction over the case while

the BIA addressed the issues on remand.            Id.

             Castañeda's long ordeal now appears, finally, to be

ending.    On October 11, 2011, the BIA held that military officers

associated with the Accomarca massacre constituted a cognizable

social group and that Castañeda suffered past persecution for his

membership in that group.       The BIA remanded to the IJ to consider


1
    As the district court noted in its 2010 decision granting
Castañeda's release on bond, there was no explanation for the
almost two-year delay between Peru's extradition request and the
U.S. government's commencement of extradition proceedings.   See
Castañeda III, 739 F. Supp. 2d at 58.

                                      -5-
whether the government could rebut the presumption that Castañeda

had a well-founded fear of persecution if he returned to Peru.          On

February 6, 2012, the IJ granted asylum to Castañeda and his

family.   The government has not appealed this decision, and it is

now administratively final.

            However,   the   government   presents   us   with   one   more

wrinkle: it claims that we lack the authority to issue a final

judgment.   We reject this argument.      When we remanded this case to

the BIA in Castañeda IV, we explicitly retained jurisdiction for

the express purpose of ensuring a speedy resolution to this case.

638 F.3d at 363-64.          The appropriate course for this court,

therefore, is to issue a final judgment closing the case.

            Given that all factual and legal issues relating to

Petitioners' eligibility for asylum have now been resolved in their

favor by the administrative agency, the petition for review over

which we retained jurisdiction in Castañeda IV is hereby dismissed

as moot, and the Clerk of Court is directed to issue final

judgment. In reaching this disposition, we take no position on the

deadline for filing, or potential merit of, an application for

attorneys' fees under the Equal Access to Justice Act.

            It is so ordered.




cc: Ms. Bing, Mr. Crapo, Ms. Ferrier, Mr. Joyce, Mr. Latour and Ms.
Moresi.

                                   -6-